DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/21/2022 has been entered.
 	Claims 2 and 4 were canceled and claim 31 was added.  Claims 1, 3, 5-24, 26-30, and 32-37 are pending. 
Claims 13, 18-24, 26-30 and 32-34 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/5/2020.
Claims 1, 3, 5-12, 14-17, and 35-37 and the species of SEQ ID NOS: 1 and 3 are under consideration.
Rejections and objections not reiterated are withdrawn.

Election/Restrictions
In the requirement for restriction of 5/19/2020, the Examiner indicated that “[s]hould Applicant elect group V, then Applicant must also elect a species of disease from Fabry Disease, Gaucher Disease, Hurler syndrome, Lysosomal Acid Lipase Deficiency, Mucopolysaccharidosis Type I, Mucopolysaccharidosis Type II, Mucopolysaccharidosis Type Ill (MPS Ill), Mucopolysaccharidosis Type IV (MPS IV),
Mucopolysaccharidosis Type VI (MPS VI), Mucopolysaccharidosis Type VII (MPS VII),
Neuronal Ceroid Lipofuscinosis, Niemann-Pick disease, Pompe disease, Sandhoff's
disease, Tay-Sachs, metachromatic leukodystrophy, Thrombocytopenia, Alzheimer's
disease, Parkinson disease, Huntington disease, acute myeloid leukemia (AML), HPV
associated cancers, multiple myeloma, non-Hodgkin lymphoma, diffuse large B-cell
lymphoma, glioblastoma multiforme, endometrial cancer, melanoma, prostate cancer,
lung cancer, breast cancer, kidney cancer, chemotherapy resistant cancers, bladder
cancer, urothelial cancer, renal cancer, basal cell carcinoma, thyroid cancer, squamous
cell carcinoma, neuroblastoma, ovarian cancer, renal cell carcinoma, hepatocellular
carcinoma, colon cancer, pancreatic cancer, chronic lymphocytic leukemia (CLL), acute
lymphoblastic leukemia, rhabdomyosarcoma, meningioma, gastric cancer, Glioma, oral
cancer, nasopharyngeal carcinoma, rectal cancer, cancer metastasis, and uterine cancer.
	In the event that the elected product clams become allowable, method claims limited to the allowable product(s) (such as claim 23) should be eligible for rejoinder. It would be in the interest of compact prosecution for Applicant to make an election of a disease in response to this action to avoid the reissuance of the species election requirement.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
 	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 6, 9-12, 14, 16, and 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Edbauer et al (Neuron 65, 373–384, and 15 pages of Supplementary Material, 2010, of record) taken with Hollensen et al (RNA Biology 10:3, 406–414, 2013, with Supplemental Material, of record).
Edbauer used miRNA sponges to measure the effects of particular miRNAs on dendritic spine morphology.  See first full paragraph on page 376 and Fig. 4 on page 377. Edbauer taught an miR-143 sponge comprising 5-7 concatenated miR-143 binding sites that was encoded by an expression vector.  See page 375, right column, first two sentences of last paragraph, and Supplemental Table S1 at portion bridging pages 14 and 15, especially page 15 which discloses 26mer oligonucleotides used to form miR-143 binding site concatemers. These oligomers are shown below in annealed form.
Sense 5’-ccggcTGAGCTACAGTAGTCATCTCAc-3’
Antisense 3’-gACTCGATGTCATCAGTAGAGTgggcc-5’

where the lower case letter represent sticky ends for annealing. When ligated together, these would give rise to a concatemer such as:
ccggcTGAGCTACAGTAGTCATCTCAcccggcTGAGCTACAGTAGTCATCTCAc…
    gACTCGATGTCATCAGTAGAGTgggccgACTCGATGTCATCAGTAGAGTgggcc… .
This example shows only two binding sites due to page-width constraints. When transcribed, the concatemer would yield an RNA sequence that is aligned with one copy of instant SEQ ID NO: 1 below. 
               ccggcUGAGCUACAGUAG UCAUCUCAcccggcUGAGCUACAGUAGUCAUCUCAc
                     ||||||||||   ||||||||
Instant SEQ ID NO: 1 GAGCUACAGUGCUUCAUCUCA

Thus the miRNA sponge of Edbauer that targets miR-143 comprises a core RNA molecule that is identical to 18 of the 21 nucleotides of SEQ ID NO: 1 (85.7% identity). It comprises a centrally located 2-nucleotide mismatch relative to miR-143 adjacent to a single nucleotide deletion. This structure is designed to prevent cleavage by Argonaute when the sponge is bound to a target RNA (see legend for Supplemental Figure S1 on page 1 of Supplemental Material). Each core RNA molecule is separated from the others by a seven nucleotide linker of sequence cccggcU.  An miR-143 sponge of Edbauer will comprise 5 to seven concatenated binding sites and so will comprise 130 to 182 nucleotides in addition to any transcribed leader and termination sequences. The miR-143 sponge of Edbauer was transcribed as part of a larger transcript encoding a fluorescent marker protein (mCherry).  See third paragraph under “DNA Constructs” on page 382.
In summary, Edbauer taught an RNA molecule comprising a miR-143 sponge RNA consisting of five to seven RNA core molecules and RNA core linkers, where the RNA core molecules were each 85.7% identical to SEQ ID NO: 1 and were separated from each other by the RNA core linkers which were seven nucleotides in length.
Edbauer did not teach a nucleic acid molecule comprising either of the elected species of SEQ ID NO: 1 or NO: 3, nor a nucleic acid molecule consisting of only 110-255 ribonucleotides. 
Hollensen taught that methods for managing of miRNA activity are attracting increasing attention in relation to diverse experimental and therapeutic applications, and exemplified miRNA decoys for inhibiting miRNA activity, including the activity of miR-143.  Thus it was clear to those of ordinary skill in the art that there was motivation for making inhibitors of miR-143 activity. More specifically, Hollensen taught plasmid expression vectors encoding decoys for miRNAs termed “Tough Decoys” or “TuDs” which are short, hairpin-shaped RNAs comprising one or more binding site for one or more miRNA.    See abstract and e.g. Figures 1A, 1B, and 2A. In one example, Hollensen made a construct comprising clustered miR-143 binding sites.  See “TuD-143” at Supplemental Table S1. TuD-143 comprises two iterations of instant SEQ ID NO: 3 (underlined) separated by 26 RNA nucleotides. See also Fig. 2D which shows the effect of miR-143 inhibitory vectors expressing 1, 2, 3, or 4 miR-143 binding sites. The miRNA binding sites of TuD-143 comprise a 4-nucleotide insert opposite to position 10 and 11 of the miRNA, which upon binding to the miRNA creates a bulge that prevents cleavage of the miRNA-binding site by Argonaute 2 in RISC. See page 407, left column, lines -11 of Results. This is analogous to the teachings of Edbauer who disclosed a structure designed to prevent cleavage by Argonaute when the sponge is bound to a target RNA miR-143 binding site (i.e. the miR-143 binding sites comprised a 2-nucleotide mismatch relative to miR-143, adjacent to a single nucleotide deletion, see legend for Supplemental Figure S1 on page 1 of Supplemental Material). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the miR-143 sponge of Edbauer by substituting the mi-143 binding site of Hollensen (instant SEQ ID NO: 3) for that of Edbauer. MPEP 2144.06 indicates that when it is recognized in the art that elements of an invention can be substituted, one for the other, while retaining essential function, such elements are art-recognized equivalents.  An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In this case, it was clear that both the miR-143 binding sites of Edbauer and Hollensen were equivalent structures that fulfilled the same function with only minor structural differences that did not affect that function. Moreover, the doing so would have been no more than the simple substitution of one known element for another to obtain predictable results (MPEP 2141(III)(B). 
Hollensen also taught a means for expressing RNAs comprising multiple binding sites for miR-143 by cloning a construct encoding the binding sites into a vector downstream of an H1 pol III promoter and upstream of a pol III terminator (TTTTT). See Fig. 1C. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have used the expression vector of Hollensen to express the miR-143 sponge of Edbauer (as modified with the equivalent miR-143 binding site of Hollensen).  One would have been motivated to do so in order to express the miR-143 sponge for use in investigating miR-143 function in a cell of choice. This would require inserting the modified concatenated oligomers of Edbauer into the expression vector of Hollensen. One of skill seeking to express a miR-143 sponge transcript would be motivated to build the expression construct such that the resulting transcripts contained as few extraneous nucleotides as possible in order to be able to attribute activity of the construct to binding of miR-143 and not to artifactual interactions with extraneous nucleotides. Therefore one would position the concatemer of Edbauer as closely as possible to the transcription initiation site of the vector and would append the pol III terminator directly after the concatemer.  Doing so would result in expression of an RNA transcript of between 110 and 255 nucleotides.
Thus claims 1, 3, 5, 6, 9-11, 35, and 36 were prima facie obvious. 
The limitations of claim 12 are considered to be met because the H1 promoter of Hollensen is considered to be “directed to [  ] a tissue” since it will function in tissues.
The limitations of claim 14 are considered to be met because a cell in which the expression vector has been used constitutes a “composition” comprising the nucleic acid of claim 1. 
Similarly, claim 16 is included in the rejection because there is no discernable difference between such as cell and a “pharmaceutical composition” inasmuch as the specification provides no limiting definition of the term.
Instant claim 37 requires that at least one RNA core molecule has a percent identity compared to SEQ ID NO:1, of at least about 90%.  The language of this claim is open and does not limit the amount of the  core molecule, nor the amount of SEQ ID NO: 1 that is to be used for the comparison. The RNA core molecule of Hollensen (instant SEQ ID NO: 3) comprises regions of 100% identity to  instant SEQ ID NO: 1, and so the combined references satisfy the limitations of instant claim 37.
Thus the invention as a whole was prima facie obvious.

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over are Edbauer et al (Neuron 65, 373–384, and 15 pages of Supplementary Material, 2010) and Hollensen et al (RNA Biology 10:3, 406–414, 2013, with Supplemental Material, of record) as applied to claims 1, 3, 5, 6, 9-12, 14, 16, and 35-37 above, and further in view of Weinberg et al (US 20120041048, of record) and Tomic-Canic et al (US 20110190372, of record). 
Edbauer and Hollensen taught RNA molecules comprising miRNA binding sites that were useful for inhibiting the activity of the cognate miRNAs. The RNAs were encoded by expression vectors.  As discussed above these references can be combined to render obvious embodiments of instant claims 1, 3, 5, 6, 9-12, 14, 16, and 35-37.  This rejection applies to other embodiments of claims 14 and 16, as well as to claims 15 and 17.
	Although Edbauer and Hollensen taught cellular compositions comprising the RNA molecules of instant claim 1 (generated intracellularly from expression vectors), Edbauer and Hollensen did not teach extracellular compositions comprising the RNA molecules of instant claim 1.
	Weinberg taught methods for inhibiting miRNA activity, and noted that one method well known in the art was the use of a miRNA sponge, which is an RNA comprising multiple binding sites for the particular miRNA.  This is essentially the same concept as taught by Edbauer and Hollensen. Such an RNA can be delivered to a cell by transfection with an expression vector (as taught by Edbauer and Hollensen) or by introducing the RNA directly to the cells.  See paragraph 61. 
Tomic-Canic taught compositions and methods for antagonizing miRNAs by administering oligonucleotides that hybridize to selected mature miRNAs and that prevent the miRNAs from binding to and downregulating their target mRNAs. See abstract.  This concept is similar to that of Hollensen who taught expression of oligonucleotides that hybridize to selected mature miRNAs and that prevent the miRNAs from binding to and downregulating their target mRNAs. Tomic-Canic suggested the use of such antagonists directed at specific miRNAs, including miR-143. See paragraphs 12 and 43.  Similarly to Weinberg, Tomic-Canic taught that such antagonists can be introduced to cells via expression vectors (paragraphs 72 and 91-92), or they can be directly administered to cells in a pharmaceutical formulation (see paragraph 71 and following paragraphs 73-90 and 95, and e.g. claim 1). Tomic-Canic also taught that the percent by weight of the active agents present in a formulation will depend on various factors, but generally will be from about 0.01% to about 98% of the total weight of the formulation, and typically about 0.1 to about 90% by weight, more typically less than 50%, most typically in the range of 0.5 to 10%.  See paragraph 98.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have made a composition comprising the RNA of Edbauer as modified, and to have formulated that composition comprising the RNA at about 0.01% to about 98% of the composition by weight. This is because the prior art indicated that those wishing to inhibit the activity of miRNAs, including miR-143, using RNAs comprising miRNA binding sites could deliver such RNAs either through the use of expression vectors or in the form of actual RNAs (See Tomic-Canic and Weinberg above).  Moreover, Tomic-Canic provided guidance indicating that such compositions typically comprised the active agent (the RNA) at about 0.1 to about 90% by weight, such that it would have been obvious to have formulated the composition with RNA within that range of concentration. Such compositions are indistinguishable from pharmaceutical compositions.  
Thus the invention as a whole was prima facie obvious.

Claims 7 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over are Edbauer et al (Neuron 65, 373–384, and 15 pages of Supplementary Material, 2010) and Hollensen et al (RNA Biology 10:3, 406–414, 2013, with Supplemental Material, of record) as applied to claims 1, 3, 5, 6, 9-12, 14, 16, 35, and 36 above, and further in view of Olson et al (US 20100317713) and Gentner et al (Nature Methods 6(1):63-66, and 5 pages of Supplementary Material, 2009).
The combination of Edbauer and Hollensen is discussed above and renders obvious an RNA molecule between 110 and 255 nucleotides in length that that comprises five to seven RNA core molecules and RNA core linkers, where the RNA core molecules were identical to SEQ ID NO: 3 and were separated from each other by the RNA core linkers which were seven nucleotides in length.
These references did not teach any of the linkers recited in instant claim 7.
Olson taught the use of miRNA sponges to inhibit target miRNAs, where the miRNA sponges were nucleic acids comprising multiple iterations of an miRNA binding site.  The binding sites were separate from each other by spacers of 1, 2, 3, 4, 5, 6, 7, 8, 9, 10 or more nucleotides.  See paragraph 43.  Olson placed no limitation on the sequence of the spacers.
Similarly to Edbauer, Hollensen, and Olson, Gentner taught methods of knocking down microRNA through the use of RNA constructs comprising multiple binding sites for a target miRNA (“miRT”s). Ten miRT sequences are disclosed in the Appendix under ‘b’ (13th page of the attached Supplemental Materials).  Nine of these sequences comprised one or more CGAT spacer, which would be transcribed as CGAU.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have substituted the CGAU spacer of Gentner for the 7 nucleotide spacer of Edbauer as modified.  MPEP 2144.06 indicates that when it is recognized in the art that elements of an invention can be substituted, one for the other, while retaining essential function, such elements are art-recognized equivalents.  An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In this case, there is no evidence of record that the length or sequence of the spacer is critical to the function of the miRNA sponge (and Olson suggested spacers of any sequence of 1-10 nucleotides and more), and the use of a CGAU spacer was disclosed specifically by Gentner. Thus those of ordinary skill appreciated that the spacers of Edbauer, Hollensen, and Gentner were functionally equivalent and could be substituted one for the other with a reasonable expectation of success. Moreover, the doing so would have been no more than the simple substitution of one known element for another to obtain predictable results (MPEP 2141(III)(B). Moreover, in view of the teachings of Olson and the evidence of Edbauer, Hollensen, and Gentner with regard to the function of spacers of various lengths and sequences, all of the spacers of claim 7 were considered to be obvious equivalents of each other and of the spacers of Edbauer, Hollensen, and Gentner.
The Gentner reference can also be applied to another embodiment of claim 37, i.e. one in which an RNA core molecule was at least 90% identical to SEQ ID NO: 1 over the entire length of the core molecule, as follows. 
Edbauer and Hollensen did not teach an RNA core molecule that was at least 90% identical to SEQ ID NO: 1 over the entire length of the core molecule.  Instead these references taught RNA core molecules (miRNA target sequences) that would generate a bulge when paired with the target miRNA so as not to stimulate cleavage of the RNA core molecule by Argonaute 2. However, Gentner provided guidance indicating that miRNA sponges could be constructed using either bulge-forming target sequences, or sequences that were perfectly complementary to the target miRNA. See entire paragraph bridging pages 64 and 65. In that passage Gentner describes a comparison of miRNA sponges consisting of 4 bulged target sites or for target sites that were perfectly complementary to the target miRNA.  Both were found to function to inhibit miRNA activity. Specifically, Gentner stated that miRNA sponges “containing four perfectly complementary miRT sequences can saturate miR-142-3p regulation of perfect and imperfect targets, and thus may effectively squelch the miRNA from its natural targets.”  Gentner also taught that sponges comprising bulged miRTs were more effective than perfectly complementary miRTs when assessed at the same doses.  However, MPEP 2123 (II) states that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In view of the fact that Gentner disclosed that perfectly complementary miRTs provided effective inhibition of target miRNAs, a modification of Edbauer to substitute core RNA molecules perfectly complementary to miR-143 (i.e. consisting of SEQ ID NO: 1) for the bulged core molecules would have been prima facie obvious. Such a substitution would have been no more than the simple substitution of one known element for another to obtain predictable results (MPEP 2141(III)(B). Thus the invention as a whole was prima facie obvious.

Response to Arguments
Applicant's arguments filed 4/21/2022 have been fully considered but they are not persuasive as they can be applied to the rejection set forth above.
Applicant argues that the rejections provide insufficient rationale as to why one of ordinary skill in the art would modify the teachings of the prior art to result in Applicant's claims, and asserts that the standard for obviousness is whether one of ordinary skill would make the modification, not whether one of ordinary skill could make the modifications. This argument is unpersuasive, particularly with regard to the rejections as set forth above. As Applicant notes, MPEP 2141 indicates that “the focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge”.  The rejections as set forth show what was known in the prior art, and that prior art makes clear that one of ordinary skill would have reasonably expected to have been able to arrive at the claimed invention. Please note that in situations where a modification involves the substitution of one equivalent or exchangeable alternative for another, no motivation is required to make such a change. See MPEP2141(III)(B) and MPEP 2144.06. Applicant’s assertion that the rejections do not provide a sufficient rationale for the combinations made is unpersuasive because each and every rejection provides a rationale for its combination(s), and Applicant’s remarks (albeit made against previous rejections) do not directly address any of the stated rationales. 

Conclusion
	No claim is allowed. No claim is allowed. Claim 8 is objected to because it depends from a rejected claim but would be allowable if rewritten in independent form incorporating all of the limitations of the claim from which it depends. 
	Any inquiry concerning this communication or earlier communications from the examiner(s) should be directed to Richard Schnizer, whose telephone number is 571-272-0762.  The examiner can normally be reached Monday through Friday between the hours of 6:30 AM and 4:00 PM.  The examiner is off on alternate Fridays, but is sometimes in the office anyway.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Ram Shukla, can be reached at 571-272-0735.  The official central fax number is 571-273-8300.   Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to 571-272-0547.
	For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33  and 37 CFR 1.34  concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."

To facilitate processing of the internet communication authorization or withdraw of authorization, the Office strongly encourages use of Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized or Internet Communications Authorization Withdrawn to facilitate processing.  See MPEP 502.03(II).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635